DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of claims 1-12 and 17-20 in the reply filed on 11/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
As per claim 1: For the purposes of advancing prosecution, the Examiner suggests the following language to be inserted as the 1st limitation in claim 1: --receiving a communication signal comprising RM encoded data--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a positive limitation time the claim limitations to the intended use in the Applicant’s preamble, which the applicant argues is sufficient to overcome 101 issues.
As per claims 1 and 11-12: For the purposes of advancing prosecution, the Examiner suggests the following language to be inserted as the 1st limitation in claims 1 and 11-12: --receiving a communication signal comprising RM encoded data--.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.

The Applicant argues that the newly amended language is sufficient to overcome the prior 101 rejections.
As per claim 1 and 11-12: the Examiner disagrees and asserts that the amended language in claims 1 and 11-12 is directed to intended use and the limitations in claims 1 and 11-12 fail to recite any limitation to fill in the connection between the claim limitations and the intended use of the preamble.
For the purposes of advancing prosecution, the Examiner suggests the following language to be inserted as the 1st limitation in claim 1: --receiving a communication signal comprising RM encoded data--.



	As per claim 10: a processor or processor coupled to memory comprise a general purpose computer with the sole purpose of the abstract algorithm and are insufficient to raise the level to a practical application.
For the purposes of advancing prosecution, the Examiner suggests modifying the language of the 1st and 2nd limitations in claim 10 as follows: -- a receiver comprising a memory, and at least one processor coupled to the memory, the receiver configured to: receive a communication signal comprising RM encoded data--.

In addition, as per claim 12: a computer program product is still nonstatutory: As per claim 12: the relationship between the "computer program product" and the "method" is indefinite. In addition the relationship between the "computer program product" and structural hardware is indefinite. Basically, there is no connection/relationship provided to fill in the gaps/relationships between the "computer program product", the "method"; and, structural hardware.  
For the purposes of advancing prosecution the Examiner suggests the following preamble for claim 12; --a computer program product comprising a non-transitory memory comprising instructions for carrying out a method of decoding a Reed-Muller  encoded data received via a communication channel, whereby the method instructions are functionally operable for--.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 17-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for decoding a Reed-Muller without significantly more. The claim(s) recite(s) A method for decoding Reed-Muller (RM) encoded data, the method being implemented via code stored on a non-transient medium in a receiver and comprising: A) for each received word of RM encoded data, projecting the received word onto each of a plurality of cosets of different subspaces to form thereby a respective plurality of projected words (Equation  2 in the Applicant’s specification teaches that a projection is a mathematical formula); recursively decoding each of the respective plurality of projected words to form a respective plurality of decoded projected words (See mathematical recursive formula in lines 2-4 of Algorithm 1 on page 8 of the Applicant’s specification); and aggregating each of the respective decoded projected words to obtain thereby a decoding of the corresponding received word of RM encoded data (See mathematical aggregation formula in line 5 of Algorithm 1 on page 8 of the Applicant’s specification).. This judicial exception is not integrated into a practical application because “a non-transient medium in a receiver” is insufficient to the raise the level to a practical application since a sole purpose of the non-transient medium is for the storage of executable instructions for the abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any structural elements whereby the specification teaches that the abstract algorithm affects an improvement in the operation of such structural elements.
As per claim 1 and 11-12: the amended language in claims 1 and 11-12 is directed to intended use and the limitations in claims 1 and 11-12 fail to recite any limitation to fill in the connection between the claim limitations and the intended use of the preamble.
For the purposes of advancing prosecution, the Examiner suggests the following language to be inserted as the 1st limitation in claim 1: --receiving a communication signal comprising RM encoded data--.



	As per claim 10: a processor or processor coupled to memory comprise a general purpose computer with the sole purpose of the abstract algorithm and are insufficient to raise the level to a practical application.
For the purposes of advancing prosecution, the Examiner suggests modifying the language of the 1st and 2nd limitations in claim 10 as follows: -- a receiver comprising a memory, and at least one processor coupled to the memory, the receiver configured to: receive a communication signal comprising RM encoded data--.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program product” does not fall into one of the statutory categories of invention.
In addition, as per claim 12: a computer program product is still nonstatutory: As per claim 12: the relationship between the "computer program product" and the "method" is indefinite. In addition the relationship between the "computer program product" and structural hardware is indefinite. Basically, there is no connection/relationship provided to fill in the gaps/relationships between the "computer program product", the "method"; and, structural hardware.  
For the purposes of advancing prosecution the Examiner suggests the following preamble for claim 12; --a computer program product comprising a non-transitory memory comprising instructions for carrying out a method of decoding a Reed-Muller  encoded data received via a communication channel, whereby the method instructions are functionally operable for--.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112